Exhibit 10.1

 

LOGO [g601342image001.jpg]

 

3333 Susan Street

Costa Mesa, CA 92626

 

T (714) 662-5600

F (714) 241-0792

  emulex.com      

September 19, 2013

Michael J. Rockenbach

3333 Susan Street

Costa Mesa, CA 92626

Dear Mike:

This letter agreement (this “Agreement”), effective September 19, 2013 (the
“Effective Date”), is intended to memorialize our understanding regarding the
transition of your role with Emulex Corporation (“Emulex”), and your severance
benefits in the event of a qualifying termination of your employment with Emulex
during or upon the completion of that period of transition. Accordingly, we
agree as follows:

 

  1. Transition Period. You will remain employed by Emulex on a full-time basis
as Executive Vice President, Chief Financial Officer and Secretary of Emulex
through December 31, 2013 or such other date as may be mutually agreed between
you and the Company (the “Transition End Date” and the period from the Effective
Date through the Transition End Date, the “Transition Period”). Your
responsibilities during the Transition Period will be those specified by the
Chief Executive Officer of Emulex (the “CEO”), and will include, but not be
limited to, functions and services related to the transition of your current
role with Emulex (collectively, the “Responsibilities”). You agree that, during
the Transition Period, you will: (a) devote your full business efforts and time
to Emulex; (b) not engage in any other employment, consulting or other business
activity or service without the prior written approval of the CEO; and (c) not
engage in any other activities that conflict with your obligations to Emulex.
You agree that, at the end of the Transition Period, you will resign from all
offices with all affiliates of Emulex, and sign and execute all documents
provided by Emulex to you to effectuate such resignations.

 

  2. Termination of Employment. Subject to your satisfactory performance of the
Responsibilities during the Transition Period, if, on or before the Transition
End Date, your employment with Emulex is terminated by Emulex without Cause (as
defined in that certain Key Employee Retention Agreement between you and Emulex,
effective as of January 1, 2013 (the “KERA”)) during a Change in Control Period
(as defined in the KERA), then you will be eligible to receive the same
severance payments and benefits (including, without limitation, equity award
vesting acceleration) that you would otherwise have been eligible to receive
pursuant to the KERA, subject to all of the same terms and conditions of the
KERA that would otherwise have been applicable to your receipt of payments or
benefits under the KERA in the event of a Termination Event (as defined in the
KERA) during the Change in Control Period (as defined in the KERA); provided,
however, that the equity acceleration contemplated by Section 5 of the KERA will
be subject to the same treatment as provided under the relevant agreement
entered into by Emulex that results in the occurrence of the Change in Control
Period.



--------------------------------------------------------------------------------

Michael J. Rockenbach

September 19, 2013

Page 2

 

  3. KERA. Except as set forth in Section 2 of this Agreement, the KERA will be
deemed to be terminated as of the Effective Date and no payments or benefits
will be payable pursuant to the KERA on or after the Effective Date.

 

  4. Entire Agreement. This Agreement constitutes the entire agreement between
you and Emulex with respect to the subject matter hereof, and (except for the
KERA, to the extent contemplated by Section 3 of this Agreement) supersedes all
prior agreements and understandings relating to the subject matter hereof.

 

  5. General Provisions.

Governing Law. This Agreement will be governed by and construed and enforced
according to the laws of the State of California, without regard to conflicts of
laws principles thereof.

Amendment. This Agreement may not be amended or modified except by an instrument
in writing signed by both parties to this Agreement.

Assignment. Except as otherwise provided herein or by applicable law: (a) none
of your rights or interests under this Agreement will be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner; (b) no attempted assignment or
transfer thereof will be effective; and (c) none of your rights or interests
under this Agreement will be liable for, or subject to, any of your obligations
or liabilities.

Headings & Counterparts. This Agreement’s headings and captions are provided for
reference and convenience only, will not be considered part of this Agreement,
and will not be employed in the construction of this Agreement. This Agreement
may be executed in one or more identical counterparts, each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument.

Cordially,

 

/s/ Jeffrey W. Benck

Jeffrey W. Benck President and Chief Executive Officer



--------------------------------------------------------------------------------

Michael J. Rockenbach

September 19, 2013

Page 3

 

Accepted and Agreed to:

MICHAEL ROCKENBACH

By:  

/s/ Michael Rockenbach

Date:   September 19, 2013